People ex rel. Burroughs v Warden, O.B.C.C., Corr. Facility (2015 NY Slip Op 07448)





People ex rel. Burroughs v Warden, O.B.C.C., Corr. Facility


2015 NY Slip Op 07448


Decided on October 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2015

Tom, J.P., Acosta, Richter, Kapnick, JJ.


15863 341021/13 3216/10

[*1] The People of the State of New York,	Case ex rel. Theophilus Burroughs, Petitioner-Appellant,
vWarden, O.B.C.C., Correctional Facility, Respondent-Respondent.


Theophilus Burroughs, appellant pro se.
Robert T. Johnson, District Attorney, Bronx (Rebecca L. Johannesen of counsel), for respondent.

Judgment (denominated an order), Supreme Court, Bronx County (Steven Barrett, J.), entered on or about December 17, 2013, denying the petition for a writ of habeas corpus, unanimously affirmed, without costs.
The court properly found that it has territorial jurisdiction over the offenses based on petitioner's alleged sale of firearms to undercover officers in South Carolina, since they had planned this conduct in New York, and petitioner believed that the guns would be resold in New York. As the court found, the exception to New York jurisdiction set forth in CPL 20.30(1) is inapplicable, since petitioner's possession and sale of firearms violated federal law (see e.g.  18 USC § 922[a][5]).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2015
CLERK